Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 8/27/14 and the amendment filed 11/20/20.

EXAMINER’S AMENDMENT
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the examiner’s amendment noted below was discussed via phone on 1/21/22 and later provided via email by Applicant’s Representative, Chen Le, on 1/26/22.
Please cancel claims 2, 4, 9, 11, 16 and 18 as noted below. Please amend the following claims as noted below:
(Currently Amended) A data transmission method, comprising:
generating, by a transmitting terminal, a data packet according to a preset generation rule, and transmitting the data packet to a receiving terminal via streaming, wherein the data packet at least comprises a header identification code, sub-packet quantity information, data packet byte sum quantity information, a check bit, at least one sub-packet and an end-of-packet identification code;
parsing, by the receiving terminal, the 

the operation of parsing, by the receiving terminal, the 
parsing, by the receiving terminal, received data stream according to the preset parsing rule, obtaining a first data block which is the same as the header identification code in the data stream, wherein a byte quantity of the first data block is a first preset byte quantity;
obtaining a second data block of a second preset byte quantity behind the first data block, and performing data verification based on the second data block;
when the data verification is correct, obtaining the sub-packet quantity information and the data packet byte sum quantity information from the second data block; 
extracting the at least one sub-packet based on the sub-packet quantity information, the data packet byte sum quantity information, and [[the]] data behind the second data block;
wherein each of the at least one sub-packet at least comprises a sub-packet header identification code, and sub-packet loading byte quantity information, the operation of extracting the at least one sub-packet based on the sub-packet quantity information, the data packet byte sum quantity information, and the data behind the second data block comprises:     
determining a remaining byte quantity behind the second data block of the data packet based on the data packet byte sum quantity information and the first preset byte quantity and the second preset byte quantity; 
obtaining the sub-packet header identification code and the sub-packet loading byte quantity information from the data behind the second data block; 
performing a sub-packet loop detection on the data behind the second data block based on the sub-packet quantity information, the remaining byte quantity, the sub-packet header identification code and the sub-packet loading byte quantity information;
when there is not an error in the sub-packet loop detection, establishing a structural object corresponding to the at least one sub-packet. 

(Canceled) 

(Currently Amended) The data transmission method of claim 1, wherein, after the operation of obtaining a second data block of a second preset byte quantity behind the first data block, and performing data verification based on the second data block, the data transmission method further comprises:
when the data verification is incorrect, performing the operation of obtaining a first data block which is the same as the header identification code in the data stream, wherein the byte quantity of the first data block is the first preset byte quantity, wherein the first data block obtained in this operation is obtained from data behind the first data block obtained in a previous operation or from data behind a first byte of the first data block obtained in the previous operation.

(Canceled) 

(Currently Amended) The data transmission method of claim 1, wherein after the operation of performing a sub-packet loop detection on the data behind the second data block based on the sub-packet quantity information, the remaining byte quantity, the sub-packet header identification code and the sub-packet loading byte quantity information, the data transmission method further comprises:
 when there is an error in the sub-packet loop detection, performing the operation of obtaining a first data block which is the same as the header identification code in the data stream, wherein the byte quantity of the first data block is the first preset byte quantity, wherein the first data block obtained in this operation is obtained from data behind the first data block obtained in a previous operation or from data behind a first byte of the first data block obtained in the previous operation. 

(Currently Amended) The data transmission method of claim 1, wherein after the operation of when there is not an error in the sub-packet loop detection, establishing a structural object corresponding to the at least one sub-packet, the data transmission method further comprises:
when the at least one sub-packet is completely extracted, exiting the sub-packet loop detection, and determining whether a third data block of a third preset byte quantity behind a last sub-packet is consistent with the end-of-packet identification code;
when the third data block is consistent with the end-of-packet identification code, establishing [[a]] the data packet object, and establishing [[an]] the internal link to each extracted sub-packet.

(Currently Amended) The data transmission method of claim [[1]]6, wherein after the operation of when the at least one sub-packet is completely extracted, exiting the sub-packet loop detection, and determining whether a third data block of a third preset byte quantity behind a last sub-packet is consistent with the end-of-packet identification code, the data transmission method further comprises;
when the third data block of [[a]] the third preset byte quantity behind the last sub-packet is in inconsistent with the end-of-packet identification code, performing the operation of obtaining a first data block which is the same as the header identification code in the data stream, wherein the byte quantity of the first data block is the first preset byte quantity, wherein the first data block obtained in this operation is obtained from data behind the first data block obtained in a previous operation or from data behind a first byte of the first data block obtained in the previous operation. 

(Currently Amended) A data transmission device, wherein the data transmission device at least comprises a storage, a processor, and a data transmission program stored on the storage, when the data transmission program is performed by the processor, [[the]] following operations are realized:

parsing, by the receiving terminal, the 
creating, by the receiving terminal, a data packet object, and establishing an internal link to each extracted sub-packet; wherein,
when the data transmission program is performed by the processor, [[the]] following operations are also realized:
parsing, by the receiving terminal, received data stream according to the preset parsing rule, obtaining a first data block which is the same as the header identification code in the data stream, wherein a byte quantity of the first data block is a first preset byte quantity;
obtaining a second data block of a second preset byte quantity behind the first data block, and performing data verification based on the second data block;
when the data verification is correct, obtaining the sub-packet quantity information and the data packet byte sum quantity information from the second data block; 
extracting the at least one sub-packet based on the sub-packet quantity information, the data packet byte sum quantity information, and [[the]] data behind the second data block;
wherein each of the at least one sub-packet at least comprises a sub-packet header identification code, and sub-packet loading byte quantity information, when the data transmission program is performed by the processor, [[the]] following operations are also realized:
determining a remaining byte quantity behind the second data block of the data packet based on the data packet byte sum quantity information and the first preset byte quantity and the second preset byte quantity; 
the data behind the second data block; 
performing a sub-packet loop detection on the data behind the second data block based on the sub-packet quantity information, the remaining byte quantity, the sub-packet header identification code and the sub-packet loading byte quantity information;
when there is not an error in the sub-packet loop detection, establishing a structural object corresponding to the at least one sub-packet. 

(Canceled)

(Currently Amended) The data transmission device of claim 8, wherein when the data transmission program is performed by the processor, [[the]] a following operation is further realized:
when the data verification is incorrect, performing the operation of obtaining a first data block which is the same as the header identification code in the data stream, wherein the byte quantity of the first data block is the first preset byte quantity, wherein the first data block obtained in this operation is obtained from data behind the first data block obtained in a previous operation or from data behind a first byte of the first data block obtained in the previous operation. 

(Canceled) 

(Currently Amended) The data transmission device of claim 8, wherein when the data transmission program is performed by the processor, [[the]] a following operation is realized:
when there is an error in the sub-packet loop detection, performing the operation of obtaining a first data block which is the same as the header identification code in the data stream, wherein the byte quantity of the first data block is the first preset byte quantity, wherein the first data block obtained in this operation is obtained from data behind the first data 

(Currently Amended) The data transmission device of claim 8, wherein when the data transmission program is performed by the processor, [[the]] following operations are realized:
when the at least one sub-packet is completely extracted, exiting the sub-packet loop detection, and determining whether a third data block of a third preset byte quantity behind a last sub-packet is consistent with the end-of-packet identification code;
        when the third data block is consistent with the end-of-packet identification code, establishing [[a]] the data packet object, and establishing [[an]] the internal link to each extracted sub-packet.

(Currently Amended) The data transmission device of claim [[8]]13, wherein when the data transmission program is performed by the processor, [[the]] a following operation is executed:
when the third data block of [[a]]the third preset byte quantity behind the last sub-packet is in inconsistent with the end-of-packet identification code, performing the operation of obtaining a first data block which is the same as the header identification code in the data stream, wherein the byte quantity of the first data block is the first preset byte quantity, wherein the first data block obtained in this operation is obtained from data behind the first data block obtained in a previous operation or from data behind a first byte of the first data block obtained in the previous operation. 

(Currently Amended) A non-transitory computer readable storage medium, wherein a data transmission program is stored in the non-transitory computer readable storage medium, when the data transmission program is executed by a processor, [[the]] following operations are realized:

parsing, by the receiving terminal, the 
creating, by the receiving terminal, a data packet object, and establishing an internal link to each extracted sub-packet; wherein,
when the data transmission program is executed by the processor, [[the]] following operations are also realized:
parsing, by the receiving terminal, received data stream according to the preset parsing rule, obtaining a first data block which is the same as the header identification code in the data stream, wherein a byte quantity of the first data block is a first preset byte quantity;
obtaining a second data block of a second preset byte quantity behind the first data block, and performing data verification based on the second data block;
when the data verification is correct, obtaining the sub-packet quantity information and the data packet byte sum quantity information from the second data block; 
extracting the at least one sub-packet based on the sub-packet quantity information, the data packet byte sum quantity information, and [[the]] data behind the second data block;
wherein each of the at least one sub-packet at least comprises a sub-packet header identification code, and sub-packet loading byte quantity information, when the data transmission program is executed by the processor, [[the]] following operations are realized:
determining a remaining byte quantity behind the second data block of the data packet based on the data packet byte sum quantity information and the first preset byte quantity and the second preset byte quantity; 
obtaining the sub-packet header identification code and the sub-packet loading byte quantity information from the data behind the second data block; 

when there is not an error in the sub-packet loop detection, establishing a structural object corresponding to the at least one sub-packet.
 
(Canceled) 

(Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein when the data transmission program is executed by the processor, [[the]] a following operation is realized:
when the data verification is incorrect, performing the operation of obtaining a first data block which is the same as the header identification code in the data stream, wherein the byte quantity of the first data block is the first preset byte quantity, wherein the first data block obtained in this operation is obtained from data behind the first data block obtained in a previous operation or from data behind a first byte of the first data block obtained in the previous operation. 

(Canceled) 

(Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein when the data transmission program is executed by the processor, [[the]] a following operation is realized:
when there is an error in the sub-packet loop detection, performing the operation of obtaining a first data block which is the same as the header identification code in the data stream, wherein the byte quantity of the first data block is the first preset byte quantity, wherein the first data block obtained in this operation is obtained from data behind the first data 

(Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein when the data transmission program is executed by the processor, [[the]] following operations are realized:
when the at least one sub-packet is completely extracted, exiting the sub-packet loop detection, and determining whether a third data block of a third preset byte quantity behind a last sub-packet is consistent with the end-of-packet identification code;
when the third data block is consistent with the end-of-packet identification code, establishing [[a]] the data packet object, and establishing [[an]] the internal link to each extracted sub-packet.

 
Reason for Allowance
II.	Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are allowed.  Independent claims 1, 8, 15 and dependent claims 3, 5-7, 10, 12-14, 17 and 19-20 are allowable because of the following reason:   
Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art by incorporating the limitations of the previously objected claims. Thus, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, and similarly recited in independent claims 8 and 15 as a whole. 
Since the closest prior art and the remaining cited art taken alone or in combination fails to particularly teach or suggest the combination or sequence of steps 

III.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Verzun, US PGPub. No.: 20160219024, para. 427.
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-71767176.  The examiner can normally be reached on Mon-Thurs 7:00 am-5:30 pm.
VI.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        January 26, 2022